The plaintiff in this suit claims damages in the sum of $3,690.68 for personal injuries, loss of time and medical expenses caused from the same crossing accident as was involved in the two suits of Mrs. Pauline Fulmer Wright v. Texas  N.O.R. Co., La.App., 19 So. 2d 894, and Mrs. Erita Lee Bryant v. Texas 
N.O.R. Co., La.App., 19 So. 2d 894. The plaintiff in the present suit did not join Earl Hudson as a defendant, but in all other respects the issues are the same as in the other two suits.
For the reasons assigned in the case of Mrs. Pauline Fulmer Wright v. Texas  New Orleans Railroad Co. et al., supra, it is ordered that the judgment herein appealed from be and the same is hereby affirmed at the cost of plaintiff. *Page 900